NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plaintiffs-Appellan,ts,
V.
BUG LABS, INC.,
Defendan,t-Appellee.
2010-1474
Appeal from the United States Dist1'ict C0urt for the
Centra1 Dist1'ict of Ca1if0rnia in case n0. 09-CV-()607,
Judge Stephen V. Wi1s0n.
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plain,tiffs-Appellan,ts,
V.
EMULEX CORPORATION,
Defendant-Appellee.
2010-1475

MICROPROCESSOR V. BUG LABS 2
Appea1 from the United States DiStrict Court for the
Centra1 District of California in case no. 09-CV-0605,
Judge Stephen V. Wi1son.
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plaintiffs-Appellants,
V.
TEXAS INSTRUMENTS INCORPORATED,
Defendcmt-Appellee, ' -
and
ARM LTD.,
Defendan,t-Appellee.
2010-1476
Appea1 from the United States District Court for the
Centra1 District of California in case no. 08-CV-1123,
Judge Stephen V. Wi1son.
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plain,tiffs-Appellants,
V.
MINDSPEED TECHNOLOGIES, INC.,
Defendant-Appellee,

3 MICROPROCESSOR V. BUG LABS
and
ARM LTD.,
Defen,dant-Appellee.
2010-1477
Appea1 from the United States District Court for the
Central District of Ca1ifornia in case no. 09-CV-0603,
Judge Stephen V. Wi1son.
MICROPROCESSOR ENI'IANCEMENT _, t
CORPORATION AND MICHAEL H. BRANIGIN, `-
Plaintiffs-Appellants, '
V.
ARCHOS, INC.,
Defendant~Appellee.
2010-1479
Appeal from the United States District Court for the
Central DiStriot of Ca1ifornia in case no. 09-CV-0606,
Judge Stephen V. WilS0n.
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plaintiffs-Appellants,
V.

MICROPROCESSOR V. BUG LABS 4
STMICROELECTRONICS NV AND
STMICROELECTRONICS, INC.,
Defendants-Appellees,
and
ARM LTD.,
Defendant-Appellee.
2010-1484
Appeal from the United States District Court for the
Central District of California in case no. 0_§-CV;103_9,
Judge Stephen V. Wilson. - ~
ON MOTION
ORDER
Upon consideration of Microprocessor Enhancement
Corporation and Michael H. Branigin’s motions to volun-
tarily withdraw their appeals,
IT ls ORDERED THAT:
(1) The motions are granted and these appeals are
dismissed.
(2) Each side shall bear its own costs.

5
DEC 29 2010
cc:
s21
Date
Roderick G. Dorman, Esq.
Blaney Harper, Esq.
Bruce S. Sostek, Esq.
Joseph E. Thomas, Esq.
Kevin P. Anderson, Esq.
Gary N. Frischling, Esq.
Chad S. Campbell, Esq.
1v11cRoPRocEssoR v. BUo. mss
FOR THE COURT
fs/ J an Horbaly
J an Horbaly
Clerk
lL£
"*M§sa§:ser°“
050 2 9 2010
.W|HOHBA|.¥
ClEHl _,
;\
lssued As A Mandate:  2